UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6759



LORENZO D. WILLIAMS,

                                             Petitioner - Appellant,

          versus


DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-614-AM)


Submitted:   October 10, 2002             Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo D. Williams, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo D. Williams seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Williams has not made a substantial showing

of the denial of a constitutional right.        See Williams v. Director

of the Dep’t of Corr., No. CA-01-614-AM (E.D. Va. Apr. 15, 2002).

Accordingly,   we   deny   William’s   motion    for   a   certificate   of

appealability and dismiss the appeal.           See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                   2